Citation Nr: 1037850	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  06-30 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as nervous condition, depression, and bipolar 
disorder. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from January 1963 to 
January 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which declined to reopen the Veteran's claim of 
service connection for an acquired psychiatric disorder claimed 
as nervous condition and depression.

In a January 2009 decision, the Board, in pertinent part, 
determined that new and material evidence had been received, 
reopened and remanded the claim for additional development and 
adjudicative action.  The Board finds that the remand order has 
been substantially complied with and the appeal is ready for 
review. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the evidence 
establishes that bipolar II disorder originated during service.


CONCLUSION OF LAW

Bipolar II disorder was incurred in active military service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay  evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board has considered the appellant's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 
et. seq. (West 2002), including the notice requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Given the 
favorable outcome above, however, no prejudice to the  appellant 
could result from this appellate determination.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

Legal Criteria

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of symptomatology 
is required only where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R.   § 
3.303(b).  Lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 
(1999); see also Pond v. West, 12 Vet. App. 341 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court is stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Analysis

The Veteran asserts that he is entitled to service connection for 
a psychiatric disorder.  The Veteran was originally denied 
entitlement to service connection for a nervous condition by 
rating action in August 1985.  

A September 1964 periodic examination report reflect that the 
Veteran had frequent trouble sleeping.  A June 1966 service 
treatment record shows that the Veteran was diagnosed with 
emotionally unstable personality, passive-dependent type.  It was 
further noted that he had depressive reaction.  

Private and VA treatment records dated from July 1980 to January 
2008 show psychiatric treatment and include diagnoses of bipolar 
disorder.  However, there are medical opinions that are both for 
and against the Veteran's claim regarding whether the Veteran 
currently has bipolar disorder that is related to his period of 
service.

The Veteran was afforded a VA examination in February 2008.  The 
psychiatrist opined that "[t]he veteran's Bipolar Disorder is 
not the result of the veteran's service in the Air Force.  His 
bipolar disorder developed spontaneously.  There is no evidence 
that his service in the Air Force directly caused this 
disorder."  See February 2008 VA examination.  He further 
opined, "Bipolar II Disorder is a biological disorder which 
would have developed whether or not he served in the Air Force."  
Id.  However, the psychiatrist at the VA examination used the 
incorrect standard when forming his opinion.  The RO requested 
the following opinion: "whether or not the vet[eran]'s in 
service mental condition is related to his current diagnosis of 
bipolar disorder."  Instead, the psychiatrist opined as to 
whether service in the Air Force directly caused the Veteran's 
bipolar disorder.  The Board notes that military service does not 
have to cause the injury or disease; the question instead is 
whether the disability arose during the Veteran's time on active 
duty service.  

The competent evidence in support of the claim consists of an 
opinion dated in March 2009.  In the March 2009, the VA examiner 
indicated that he reviewed the Veteran's claims file and opined 
that it is at least as likely as not that the Veteran's problems 
with bipolar II disorder had originated during service.  He noted 
that the Veteran described instances of major depression and a 
bout of hypomania that occurred while in the military, and that 
he believed his accounts of in-service events.  

The Veteran showed psychiatric symptoms in service.  The Board 
acknowledges that the Veteran is competent to give evidence about 
what he experienced; for example, he is competent to discuss his 
feelings of depression.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this 
case, a VA examiner related the Veteran's bipolar II disorder to 
service.  Thus, the Board finds that the Veteran's bipolar II 
disorder originated during service.

Under the circumstances, and with the resolution of all 
reasonable doubt in the Veteran's favor, a his claim of 
entitlement to service connection for bipolar II disorder is 
granted.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for is bipolar II disorder is 
granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


